Case: 11-10765     Document: 00511832577         Page: 1     Date Filed: 04/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 24, 2012
                                     No. 11-10765
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ROBERT WALTER BONNER,

                                                  Plaintiff-Appellant

v.

BOB ALFORD, Johnson County Sheriff,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CV-2556


Before HIGGINBOTHAM, DAVIS and ELROD, Circuit Judges
PER CURIAM:*
        Robert Walter Bonner, Texas prisoner # 1561662, moves for leave to
proceed in forma pauperis (IFP) to appeal the district court’s sua sponte
dismissal as frivolous of his 42 U.S.C. § 1983 complaint. Bonner’s motion is a
challenge to the district court’s certification that his appeal is not taken in good
faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). For the reasons
detailed below, Bonner’s motion for IFP is GRANTED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10765    Document: 00511832577      Page: 2    Date Filed: 04/24/2012

                                  No. 11-10765

      In his complaint, Bonner alleged that Sheriff Alford violated his due
process rights when, without a hearing, he was placed in administrative
segregation and was required to wear a shock belt during trial. Bonner contends
that the district court’s determination that the restraints were reasonably
related to Sheriff Alford’s interest in maintaining order and security is not
supported by the record. He asserts that there was no evidence that he was a
threat to security so as to engender these restrictions.
      Because the district court dismissed Bonner’s complaint as frivolous,
pursuant to both 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b), our review is de novo.
See Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005). The Due Process Clause
of the Fourteenth Amendment protects pretrial detainees from being subjected
to conditions of confinement that constitute punishment. Bell v. Wolfish, 441
U.S. 520, 535 (1979). The Bell test applies “when a pretrial detainee attacks
general conditions, practices, rules, or restrictions of pretrial confinement.” Hare
v. City of Corinth, 74 F.3d 633, 643 (5th Cir. 1996) (en banc). If a pretrial
detainee bases his claim upon a jail official’s “episodic acts or omissions,” the
standard of subjective deliberate indifference enunciated in Farmer v. Brennan,
511 U.S. 825 (1994), is the measure of culpability. Id.
      The district court dismissed the suit on the basis of Bonner’s complaint,
which included his prison grievance and a short excerpt from his state trial
proceedings where the trial court explained to defense counsel why additional
security personnel were present in the courtroom. Although Bonner stated in
his grievance that he had been “told” that he was placed in administrative
segregation because he was a security threat to the jail, the excerpt from his
trial testimony contains no discussion relating to any need for Bonner to be held
in administrative segregation. There is no evidence in this limited record
indicating that Bonner committed any offenses or infractions or otherwise
engaged in any behavior that posed a threat to security so as to justify his
placement in administrative segregation. Though the district court, apparently

                                         2
   Case: 11-10765   Document: 00511832577      Page: 3   Date Filed: 04/24/2012

                                  No. 11-10765

drawing from the trial court’s comments regarding security measures at trial,
also found that Bonner’s placement in administrative segregation may have been
necessitated by a “threat of danger” to Bonner while in jail, the district court’s
reliance on those comments was misplaced. The trial court’s comments were
directed at the disruptive behavior of audience members during trial and were
not related to any threats against Bonner while in jail. On this record, there was
no indication that Bonner had been threatened with harm while in jail so as to
necessitate his placement in administrative segregation on that basis.
      The district court’s finding that the utilization of the shock belt was
reasonably related to Sheriff Alford’s interest in maintaining security and order
is similarly unsupported by the current record. A fair reading of the state trial
court colloquy reveals that there was no discussion, and the trial court stated no
reasons, as to why Bonner was fitted with a shock belt, only that he wore one.
The trial court’s comments focused on the obstreperous behavior of audience
members, not on any disobedient or disorderly conduct on the part of Bonner.
      As the record currently stands, the district court erred in dismissing
Bonner’s complaint. The district court’s dismissal is VACATED, and the matter
is REMANDED for further proceedings. Whether the facts ultimately establish
a due process violation is not a question to be answered at this stage of the
proceedings. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).




                                        3